Citation Nr: 1627305	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-48 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for residuals of fracture, right fifth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for residuals of fracture, right fifth metacarpal, and assigned a noncompensable disability rating effective November 30, 2009.

The Veteran testified during a hearing before a Veterans Law Judge in May 2012.  A transcript of the hearing is of record.  The Board sent the Veteran a letter dated in April 2016 informing him that the Veteran's Law Judge who conducted his hearing is currently unavailable to participate in his appeal and he has a right to request another Board hearing before a different law judge.  Later that month, he informed the Board that he did not wish to appear at another Board hearing.

The case was previously before the Board in March 2014, when it was remanded for examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran is right handed.  

2.  The Veteran's residuals of a of fracture of the right fifth metacarpal (pinky) have included:  pain on palpation, stiffness, limitation of motion, and decreased grip strength/dexterity of the right hand; there has been no limitation of motion of any finger other than the right pinkie, no compensable finger ankylosis, and no amputation.



CONCLUSION OF LAW

The criteria for an initial compensable rating for the residuals of a fracture of the right fifth metacarpal are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5216-5230 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran's claim involves the initial disability rating assigned upon a grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, additional notice was not required.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; VA treatment records; private medical records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded two VA examinations in conjunction with the present appeal which are adequate for rating purposes.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the evidence of record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

This appeal is from the initial disability rating assigned upon the award of service connection for a psychiatric disability. The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505   (2007).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202   (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 .

Service treatment records reveal that the Veteran incurred a fracture of the right fifth metacarpal, pinky, during service.  Service connection for the residuals of this fracture were granted at a nocompensable (0%) disability rating effective from the date of claim in November 2009.  The Veteran disagrees with the initial disability rating assigned.  
The Veteran's residuals of a right pinky finger fracture are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230 as limitation of motion of the ring or little finger.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 provides in particular, that:

(1) For the little finger (digit V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. 

(3) Evaluation of ankylosis of the little finger: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.  . . . 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation. 

38 C.F.R. § 4.71a, "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

Under Diagnostic Code 5227, a noncompensable rating is warranted for either unfavorable or favorable ankylosis of the little finger. 38 C.F.R. § 4.71a, Diagnostic Code 5227.

A note to Diagnostic Code 5227 directs that consideration should also be given to whether a rating for amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

Under Diagnostic Code 5230, a noncompensable rating is warranted for any limitation of motion of the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  The disability ratings assignable under Diagnostic Codes 5227 and 5230 are the same whether the major (dominant) or minor hand are being rated.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.

An October 2009 VA treatment record shows that the Veteran reported having right hand pain with a history of a fracture during service.  Physical examination revealed that the right hand was nontender.  X-ray examination revealed a deformity of the right fifth metacarpal which was from an old healed fracture, but there were no acute abnormalities and the joint spaces were normal.  
In February 2010, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the record, noting the Veteran's history of a fracture of the right pinky during service.  The Veteran reported being right handed and having weakness in his right grip strength and with carrying objects; he also reported having pain which was tolerable over the years but which had increased along with some medial hand numbness.  On examination, a decrease in right hand grip strength and dexterity was noted.  Pain of the right pinky was reported with activity and overuse.  Limitation of motion and pain on range of motion was not indicated for range of motion testing of any of the fingers of the right hand.  A lump deformity on the right pinky was noted along with decreased right hand grip strength when compared to the left hand.  The Veteran reported being a foundry worker employed for over 20 years and that he had not lost any time from work during the past year.  The examiner noted that the Veteran had right hand pain with decreased manual dexterity, problems with lifting and carrying, decreased strength of the right upper extremity, and pain.  

A June 2010 letter from the Veteran's private primary care physician states that one can feel the deformity "nodule dorsally in the mid 5th metacarpal."  It was noted that the Veteran developed a chronic disability with chronic pain day and night.  There is also chronic locking of the finger that may eventually lock totally and require surgery.  The examiner noted that this was permanent and irreversible.  This same physician submitted an almost identical description of the Veteran's disability in a subsequent letter dated in April 2014.  

In a May 2010 VA treatment record, the Veteran reported having chronic right hand pain resulting in difficulties at work that "as day wears on then starts having problems with lifting and running jack hammer because of pain in the hand."  The VA care provider provided a letter for the Veteran which stated that in "reviewing this with the patient, he stated that he is able to do his job but near the end of the day has increased pain and can't work as efficiently especially if running a jack hammer or lifting boxes.  He will experience increased pain and it takes longer to accomplish tasks.  He must take 3 Vicodin a day.  He feels that the testing that was done in the physical was not reflectent of his daily job."
In April 2014, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported being right handed, and he also reported increased pain at the right 5th metacarpal site with repetitive use and when gripping, and he stated that the pain makes his right hand grip awkward.  He reported flare-ups of increased pain at the right pinky site with repetitive use and when gripping; the pain symptoms last throughout the activity, and he may experience pain symptoms for up to 24 hours.  Physical examination revealed limitation of motion of the right pinky with a gap of between the palm and fingertip.  The right pinky was the only finger exhibiting limitation of motion, and there was no objective evidence of painful motion and no additional limitation with repetitive motion.  Tenderness to palpation of the right pinky was indicated.  Right hand grip strength was normal and equal to the left, and there was no evidence of ankylosis.  X-ray examination of the right hand revealed no acute fracture or dislocation; the old fracture deformity of the fifth metacarpal was seen.  Degenerative changes of the joints of some of the fingers were noted but not involving the right pinky.  The veteran reported that the right hand grip decreased with repetitive use and that he has dropped tools at work and that his right hand locks up with overuse.   The examiner also stated that despite the increased right hand pain with gripping and repetitive use, and that environment that required minimal gripping, lifting and pulling would be best for the Veteran.  The examiner also noted that the Veteran's disability did not render him unable to secure or follow a substantially gainful occupation for which his education and experience would otherwise qualify him.

The Veteran has pain and limited motion of his right pinky as a residual of the fracture of that finger during service.  There was objective evidence of tenderness on examination.  He reports additional pain with repetitive motion and overuse during work but does not indicate any lost time because of his disability.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance" in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In this case, as discussed, the Veteran's pain has not been shown to functionally limit his range of motion to such a degree as would warrant a higher rating.  
Simply put, the Veteran is service-connected for the residuals of a fracture of the right little finger, and any limitation of motion of that finger alone only warrants the assignment of a noncompensable (zero percent) disability rating.  See 38 C.F.R. § 4.71a , Diagnostic Code 5230.  While the Veteran's private physician states that the Veteran has locking of this finger that may eventually lock totally and require surgery, ankylosis of the little finger alone also only warrants the assignment of noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  There has been no amputation of a finger or findings commensurate with the same.  There is no evidence of any ankylosis of limitation of motion of the other fingers on his right hand which would be required for the assignment of a disability rating in excess of zero percent.  

The Veteran is in receipt of the maximum schedular rating for limitation of little finger motion under Diagnostic Code 5230, and a higher rating requires evidence of ankylosis or limitation of motion of multiple fingers.  The regulations pertaining to functional impairment (38 C.F.R. §§ 4.40 , 4.45) are not for application in this case.  See Johnston, supra; see also Sowers v. McDonald, No. 14-0217 (February 12, 2016) (Section 4.59 is limited by the DC applicable to a claimant's disability, and where that DC does not provide a compensable rating, § 4.59 does not apply).

In sum, the symptoms of the Veteran's service-connected residuals of a right pinky finger fracture most closely approximate the criteria for a noncompensable rating under the applicable rating criteria.  Hence, a higher initial rating is not warranted at any time since the effective date of service connection, and the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5216-5230.

The Veteran's service-connected right pinky fracture has been considered under all appropriate rating criteria; therefore the Board finds that the available schedular criteria for this service-connected disability are adequate, and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no evidence that the Veteran's right pinky disability results in unemployability so consideration of entitlement to a total rating based on unemployability (TDIU) is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378.  
Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence during the appeal period is against the Veteran's claim for an initial compensable rating for his service connected residuals of a fracture, right fifth metacarpal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson, 12 Vet. App. at 126).


ORDER

Entitlement to an initial compensable rating for residuals of fracture, right fifth metacarpal is denied.



____________________________________________
KATHLEEN K. GALLAGHER

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


